DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 17-20 are objected to because of the following informalities:
Claims 17-20: Replace all instances of the word “machine” with the word “computer”.  Although there are no 35 U.S.C. 101 issues with these claims with regards to non-statutory subject matter, ¶ 0046 of the specification uses the term ‘computer readable medium.’  As such, the claims should use the same term as used in ¶ 0046 for consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3, 4, 6, and 7 recite the limitation "the pin" in page 21.  It is unclear as to which pin of the claimed pins (per Claim 1) is being referred to.

Claims 6 and 7 recite the limitation "the transmission power" in page 21.  There is insufficient antecedent basis for this limitation in the claims.

Claims 8 and 9 recite the limitation "the operational characteristics" in page 22.  There is insufficient antecedent basis for this limitation in the claims.

Claims 8 recites the limitation "the transmission power" in page 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the pin" in page 22.  It is unclear as to which pin of the claimed pins (per Claim 1) is being referred to.

Because Claims 10-16 depend upon Claim 9, Claims 10-16 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claims 11, 12, and 14 recite the limitation "the pin" in page 22.  It is unclear as to which pin of the claimed pins (per Claim 9) is being referred to.

Claims 13 and 14 recite the limitation "the transmit power" in page 22.  It is unclear as to which transmit power (per Claim 9) is being referred to:
Claim 9: “…adjusting a transmit power of one or more of the subset of pins, wherein the operational characteristics include a transmit power.”

	Claim 15 recites the limitation "the transmit power" in page 23.  It is unclear as to which transmit power (per Claim 9) is being referred to:
Claim 9: “…adjusting a transmit power of one or more of the subset of pins, wherein the operational characteristics include a transmit power.”

	Claims 15 and 16 recite the limitation "the transmission power" in page 23.  There is insufficient antecedent basis for this limitation in the claims.

	Claims 15 and 16 recite the limitation "the pin" in page 23.  It is unclear as to which pin of the claimed pins (per Claim 9) is being referred to.

	Claim 17 recites the limitation "the operational characteristics" in page 23.  There is insufficient antecedent basis for this limitation in the claim.



	Claims 19 and 20 recite the limitation "the pin" in page 23.  It is unclear as to which pin of the claimed pins (per Claim 17) is being referred to.

	Claim 20 recites the limitation "the transmit power" in page 23.  It is unclear as to which transmit power (per Claim 17) is being referred to:
Claim 9: “…adjusting a transmit power of one or more of the subset of pins, wherein the operational characteristics include a transmit power.”

Claim 20 recites the limitation "the transmission power" in page 23.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3, 4, 6-8, 10-16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 

Claims 1, 2, and 5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 9, and 17 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…responsive to determining that a set of pins among the plurality of pins each have a BER that is above the threshold BER, decreasing, for each pin in the set of pins, the BER by: selecting a subset of pins among the plurality of pins; and adjusting a transmit power of one or more of the subset of pins.”
Claim 9: “…responsive to determining that a set of pins among the plurality of pins each have a BER that is above the threshold BER, decrease, for each pin in the set of pins, the BER by: selecting a subset of pins among the plurality of pins; and adjusting a transmit power of one or more of the subset of pins,…”
Claim 17: “…responsive to determining that a set of pins among the plurality of pins each have a BER that is above the threshold BER, 

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Fleischer-Reumann et al. (U.S. Patent No. US 7,389,450 B2), hereinafter “Fleischer”
	Fleischer: Fig. 3 and Fleischer: col. 4, lines 3-21 teach a generator that provides a stimulus signal to a DUT, and an analyzer that receives, from the DUT, response signals on the stimulus signals.
	The analyzer compares the received response signals from the DUT with expected data signals.
	A processing unit determines, for each of a pre-given number of sample points, a value of the BER.  Each sample point is preferably defined by a delay time with respect to master clock transitions and by a threshold value for the output signal of the DUT.
	The processing unit further compares the determined BER value with a pre-given threshold BER value for each sample point.  In case the determined BER value exceeds the threshold BER value, the test for this sample point will be regarded as `FAILED`.  Otherwise, in case the determined BER value equals or is below the threshold BER value, the test for this sample point will be regarded as `PASSED`.




Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Drost et al. (U.S. Patent No. 6,076,175); teaching a transmitter/receiver chip including circuitry for testing the bit error rate of the chip.  A controlled amount of noise is introduced to the chip to vary a timing parameter of a transmit clock, resulting in an increase in a bit error rate of the chip.  Artificially increasing the bit error rate of the chip reduces the amount of time required to test the chip to determine the acceptability of the chip and its actual bit error rate.
Fleischer


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.